Citation Nr: 0717187	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-10 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an effective date earlier than July 3, 1989, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  In January 1994, the RO granted service connection for 
PTSD, and assigned a 100 percent evaluation, effective July 
3, 1989.  The veteran was notified of the determination in 
March 1994, and he did not appeal the effective date 
assigned.

2.  In June 2003, the veteran submitted a claim for 
entitlement to an earlier effective date for the award of 
service connection for PTSD.

3.  An effective date prior to July 3, 1989, for the award of 
service connection for PTSD is legally precluded.


CONCLUSION OF LAW

The legal criteria for an effective date earlier than July 3, 
1989, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served in Vietnam February 1967 to February 1968, 
and was awarded the Combat Infantrymans Badge, among other 
decorations.  

In May 1975, the veteran requested service connection for 
nerves, among other conditions.  In July 1975, service 
connection for a nervous condition was denied as the 
condition was not shown by the evidence of record.  The 
veteran did not appeal this decision.  

In April 1978, the veteran again requested service connection 
for nervousness.  Later that month, the RO informed the 
veteran that the claim was a duplicate claim, and requested 
that the veteran send evidence.  In May 1979, the veteran 
requested service connection for a nervous disorder in 1968.  
In a September 1979 decision, the RO found that new and 
material evidence was not submitted to reopen the claim for 
service connection for a nervous disorder.  In a Statement in 
Support of Claim, received in October 1979, W. M. Baade, 
M.D., stated that the veteran had a history of severe gross 
stress reaction due to combat in Vietnam.  In December 1979, 
the veteran was awarded nonservice-connected pension benefits 
due to paranoid schizophrenia.  

In a January 1981 decision, the RO denied service connection 
for post-traumatic stress neurosis, and May 1982 and June 
1985 confirmed rating decisions continued the denial.  The 
veteran did not appeal these decisions.  On August 15, 1985, 
the veteran's representative requested that the letter 
submitted be accepted as an informal claim for service 
connection for PTSD.  

On July 3, 1989, the veteran submitted the statements of 
health care providers who noted that the veteran had PTSD due 
to his Vietnam experiences.  The RO denied service connection 
for PTSD; the veteran filed a timely appeal to the Board, and 
in June 1992, the Board reopened the claim and remanded it 
for further development and consideration.  In January 1994, 
the RO granted service connection for PTSD, and assigned a 
100 percent evaluation, effective July 3, 1989.  The veteran 
was notified of the determination in March 1994, and he did 
not appeal the effective date assigned.

In June 2003, the veteran requested an earlier effective date 
for the grant of service connection for PTSD.  He noted that 
his family physician referred him to a PTSD specialist in 
August 1968 which demonstrates that he has had PTSD since 
separation from service.  He also noted that he should have 
been informed by the VA of his eligibility for PTSD benefits 
at separation from service because he was a combat veteran of 
Vietnam.  

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

In a January 1994 rating decision, the RO granted service 
connection for PTSD, and assigned a 100 percent rating, 
effective July 3, 1989.  The veteran did not appeal the RO's 
decision; thus, it is final.  In June 2003, the RO received 
the veteran's claim for an earlier effective date for the 
grant of service connection for PTSD.  Absent clear and 
unmistakable error in the January 1994, rating decision 
(which he does not allege), the veteran is bound by that 
rating decision as to the effective date assigned.  See 38 
C.F.R. § 20.1106.  The veteran did not appeal that decision, 
and it is final as to the effective date assigned the 100 
percent evaluation, and his June 2003 statement is a 
freestanding claim for an earlier effective date for service 
connection for PTSD.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (there are no freestanding claims for earlier 
effective dates).  

When the law is dispositive against a claim, as here, the 
claim must be denied or the appeal terminated.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (comparing termination of 
a VA appeal for lack of legal merit to dismissal of a civil 
action from U.S. District Court under Fed. R. Civ. P. 
12(b)(6) for failure to state a claim for which relief can be 
granted).

In August 2003, the RO sent the veteran a letter regarding 
the notice and assistance provisions of 38 U.S.C.A. §§ 5103 
and 5103A.  However, these provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).


ORDER

An effective date earlier than July 3, 1989, for the grant of 
service connection for PTSD is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


